Connor, Judge:
During the trial of this automobile accident each party claimed the other ran the red light at an intersection. The trial judge entered judgment for the plaintiff, Evelyn Brumley Vinson, by reconciling the jury’s verdict with the evidence presented. The defendant, Ruby McLemore Jackson, appeals. We affirm.
The trial judge submitted the following verdict forms to the jury:
VERDICT FORM 1
WE, THE JURY, FIND FOR THE PLAINTIFF(S) Evelyn Brumlev Vinson. AGAINST THE DEFENDANT(S) Rubv McLemore Jackson IN THE SUM OF_DOLLARS, ACTUAL DAMAGES.
VERDICT FORM 2
WE, THE JURY, FIND FOR THE DEFENDANT(S) Rubv McLemore Jackson. AGAINST THE PLAINTIFF(S) Evelvn Brumlev Vinson ON THE COUNTERCLAIM IN THE SUM OF_DOLLARS, ACTUAL DAMAGES.
VERDICT FORM 3
WE, THE JURY, FIND FOR THE DEFENDANT(S) Rubv McLemore Jackson.
The jury entered the following verdict:
*168WE, THE JURY, FIND FOR THE DEFENDANT(S)_ Rubv McLemore Jackson' — 49% AGAINST THE PLAINTIFF(S) Evelyn Brumlev Vinson — 51% ON THE COUNTERCLAIM IN THE SUM OF fifteen thousand, one hundred twenty six dollars and nine cents. (AMOUNT IN WORDS)
DOLLARS, ACTUAL DAMAGES.
$29,659
x 51%
$15,126.09
s/_
FOREPERSON
The portions in bold were handwritten on the form.
During the trial, Vinson offered evidence of the following damages:
Medical bills — $6,919.28
Lost wages — $2,700
Pain and suffering
Scars
Jackson offered evidence solely of property damages of $3,000.
The trial judge charged the jury the law of comparative negligence. Then he told them Vinson sought compensatory damages for injuries sustained, including pain and suffering, emotional or mental anguish, medical bills, loss of wages, impairment of health or physical condition, loss of enjoyment of life and disfigurement. He explained Jackson sought recovery on her counterclaim for property damage to her vehicle only. He further admonished the jury not to base its verdict on speculation or conjecture, but on the proof in the case.
After beginning deliberation, the jury sent the following questions to the trial judge:
What is the definition of comparative negligence? What baseline do we use to determine money amounts in reference to comparative negligence?
In response, the judge repeated his general negligence and comparative negligence charges. He next told them to determine the total amount of damages sustained by each party, *169and then reduce that amount by the party’s comparative fault. He explained:
For example, ... [if] you determine in any case, not this one, but in any case, that the damages of a party was $10,000, the total amount of damages, and then you determine that that party’s at fault comparative negligence was 10 percent, you would take 10 percent of that $10,000 and reduce it, subtract it off, and then give that verdict.
So in essence, what you do, if you determine that a party is entitled to recover, you determine the total amount of damages that should be awarded in totality first, and then you reduce it down by the contribution of comparative negligence at fault in a mathematical reduction. In reference to your analysis of the matter in simplistic terms, if you determine that the fault is equal, that is, 50 percent, 50 percent, that’s easy, because you determine the total amount of damages ... and one half it.
After the judge dismissed the jurors, Vinson’s counsel asked him to repeat the verdict. Vinson then asserted the jury used the wrong form and intended to render a verdict for the plaintiff, not the defendant. He moved to conform the verdict to the proof in the case, allowing Vinson to recover, since Jackson’s property damages obviously did not approach the $29,659 verdict the jury rendered. Jackson argued the jury found for her and the judge should remit the amount to conform to the evidence.
After hearing arguments, the judge ruled the jury intended to award Vinson $15,126.09, and ordered the clerk to enter a verdict for her in that amount. Jackson appeals.
When the attorneys first became aware of the confusion both sought new trials. However, neither Jackson’s motion to amend the judgment under Rule 59(e), SCRCP, nor Vinson’s responsive motion1 sought new trials. Jackson now asks us to reverse the decision of the trial judge and remand the case for entry of judgment in the amount of $1,530.00, or 51% of $3,000.00. At oral argument her attorney plainly stated she seeks only reversal and remittitur, not a new trial.
*170Courts must sustain verdicts when a logical reason for reconciling them can be found. Rhodes v. Winn-Dixie Greenville, Inc., 249 S.C. 526, 155 S.E. (2d) 308 (1967); Haskins v. Fairfield Elec. Coop., 283 S.C. 229, 321 S.E. (2d) 185 (Ct. App. 1984), overruled on other grounds by O’Neal v. Bowles, — S.C. —, 431 S.E. (2d) 555 (1993); see also New York Carpet World v. Houston, 292 S.C. 101, 354 S.E. (2d) 924 (Ct. App. 1987) (a jury’s verdict should be affirmed if it is possible to do so and carry into effect the jury’s clear intention). Based upon the monetary figures the jury used, the trial judge logically reasoned it intended to award Vinson 51% of her damages. The record contained no basis for the jury to have determined the defendant ought to recover 51% of $29,659 on her counterclaim. Although the jury used the verdict form stating, “we find for the defendant,” in light of the evidence produced at trial, it is logical that the jury intended to find for Vinson. Accordingly, the trial judge did not err in reconciling the verdict in favor of Vinson.
Affirmed.
Cuketon, J., concurs.
Goolsby, J., dissents in separate opinion.

Vinson moved to question the forewoman about what the jury meant, but Jackson objected.